PER CURIAM.
The appellants, having originally filed an answer which was stricken with leave to file an amended answer, were entitled to service of a copy of plaintiffs’ motion for default and notice of hearing on that motion.1 As appellants were not served with the motion for default nor given notice of the hearing thereon before entry of the order entering default, appellants were entitled to have the order entering default set aside and vacated. Therefore, the trial court erred in denying appellants’ motion to set aside the order entering a default.
REVERSED AND REMANDED.
ORFINGER, SHARP and COWART, JJ., concur.

. Fla.R.Civ.P. 1.500(b); Carson v. Lee, 450 So.2d 930 (Fla. 2d DCA 1984); Turner v. Allen, 389 So.2d 686 (Fla. 5th DCA 1980); Fierro v. Lewis, 388 So.2d 1361 (Fla. 5th DCA 1980). See Trawick, Fla. Frac. & Proc., § 25-2 (1984).